                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
Septe                                               Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 3, 2020

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

         Re:     United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the defendant’s motion to
preclude certain categories of the anticipated testimony of Crina Ebanks, Policy Advisor at the
U.S. Department of Treasury, Office of Terrorist Financing and Financial Crimes (“TFFC”).

    I.         Background

         The defendant has been on notice regarding the relevance of his St. Kitts and Nevis
citizenship to the charges contained in the Indictment since March 19, 2018. (Dkt. 2 ¶ 11). On
December 20, 2019, the Government moved in limine to admit evidence about the process of
obtaining citizenship through St. Kitts and Nevis’s “citizenship by investment” (“SKN CBI
Program”). (Dkt. 186 at 29-31). On January 17, 2020, the defendant asserted that he did not object
to evidence about the process of obtaining citizenship through the SKN CBI Program, but that
such evidence should be “balanced.” (Dkt. 191 at 21-22). The defendant objected to evidence
regarding “how the purchase of St. Kitts and Nevis citizenship can be used to evade sanctions.”
(Feb. 10, 2020 Tr. at 36.) The Government maintained that such testimony would be admissible,
as it is relevant to the means and methods used to commit the crime. (See generally id. at 83-85
(discussing Mr. Dubowitz’s proposed testimony)).

      On February 14, 2020, the Government disclosed to the defendant that Crina Ebanks who
would testify about SKN’s CBI Program, and produced Ms. Ebanks’s 3500 material. 1 Since
February 14, 2020, the Government has produced Ms. Ebanks’s 3500 material on a rolling basis.


1
  The defense refers to Ms. Ebanks as a “State Department” official. The Government disclosed
Ms. Ebanks’s position with the TFFC on February 14, 2020, and discussed Ms. Ebanks’s position
in flagging that her Office includes reference to “terrorism” on March 2, 2020.
The Honorable Alison J. Nathan, U.S.D.J.
March 3, 2020
Page 2

       Ms. Ebanks is a Policy Advisor at the TFFC. TFFC “works across all elements of the
national security – including the law enforcement, regulatory, policy, diplomatic and intelligence
communities – and with the private sector and foreign governments to identify and address the
threats presented by all forms of illicit finance to the international financial system.” About, U.S.
Department of Treasury, Terrorist Financing and Financial Crimes, available at
https://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Terrorist-
Financing-and-Financial-Crimes.aspx (last visited Mar. 3, 2020). Ms. Ebanks’s responsibilities
include the geographic portfolio of Mexico, Central America, Canada, and the Caribbean; bilateral
engagements with countries on issues of money laundering and financial crimes; ensuring that
other countries are strengthening their Anti-Money Laundering/Combating the Financing of
Terrorism systems (“AML/CFT” systems); and advising other countries on their AML/CFT
programs. In her capacity as a TFFC Policy Advisor, Ms. Ebanks is very familiar with CBI
programs because, through CBI programs, individuals are granted identity documents with which
they are then able to access U.S. and other financial systems. Ms. Ebanks is familiar with the CBI
programs in the Caribbean, including the SKN CBI Program.

        Ms. Ebanks’s 3500 material has included, among other things, the following topics: Ms.
Ebanks’s job responsibilities, the process of obtaining citizenship through SKN’s CBI Program;
concerns and risks associated with the SKN CBI Program, including SKN’s lack of due diligence
that have resulted in the use of CBI passports by illicit actors to conduct international financial
transactions; SKN’s due diligence process; a 2014 FinCen Advisory entitled “Passports Obtained
Through St. Kitts and Nevis Citizenship-by-Investment Program Used to Facilitate Financial
Crime,” alerting all U.S. institutions regarding the use of SKN passports to open accounts to evade
sanctions; see Financial Crimes Enforcement Network (“FinCen”), available at
https://www.fincen.gov/resources/advisories/fincen-advisory-fin-2014-a004 (last visited Mar. 3,
2020); the SKN CBI Program’s prohibition on applications from Iran, and a 2009 “Report Card”
of the “Financial Action Task Force (“FATF”) that graded SKN as “grey” or high-risk in terms of
how effectively it complies with AML/CFT standards.2

        On February 24, 2020, the defendant disclosed to the Government that he expects to call
two proposed experts at trial: (1) Dr. Trita Parsi, and (2) Robert Clifton Burns. (Dkt. 248, Ex. A
at 1-2). The defendant’s proposed testimony for its expert witnesses includes testimony on the
concept of “de-risking,” whereby, according to Parsi, companies terminate or restrict “business
relationships with entire classes of individuals or entities suspected to have a connection to Iran.”
(Id.). The defendant has argued that “de-risking” goes to the defendant’s state of mind. (Dkt.
250). On March 2, 2020, the Court ruled that the defendant could open on the concept of “de-
risking.” On March 3, 2020, defense counsel discussed the concept of “de-risking” in his opening
statement to the jury.




2
 The Government learned about SKN’s 2009 “Report Card” during witness prep this evening and
promptly disclosed this fact to the defendant.
The Honorable Alison J. Nathan, U.S.D.J.
March 3, 2020
Page 3

    II.       Ms. Ebanks’s Anticipated Testimony

          The Government anticipates that Ms. Ebanks will testify about the following topics:

          1. CBI programs and the risks that they pose to AML/CFT systems because of their relaxed
             due diligence standards that do not satisfy international AML/CFT standards.

          2. The SKN CBI Program, including the process by which individuals can apply for
             citizenship through this Program with any residency requirement, language requirement,
             or examination requirement; and the cost of such citizenship.

          3. The concept of “de-risking” generally, which is an informal term otherwise known as
             the loss of a correspondent banking relationship that occurs when a bank has particular
             concerns with, for example, a high-risk jurisdiction or another bank’s due diligence and
             compliance with AML/CFT standards.3

    III.      Ms. Ebanks’s Testimony Should Be Permitted

        The defendant argues that Ms. Ebanks’s testimony should not be permitted because: (1) it
is expert testimony that has been untimely disclosed; (2) it is not relevant, misleading, and unfairly
prejudicial; (3) it is offered for an improper inference of criminality. (Dkt. 258 at 1). The
Government disagrees.

        First, the Government will offer Ms. Ebanks as a fact witness. She has personal knowledge
of CBI programs, including the SKN CBI Program. She is not providing opinions—only facts she
has become aware of in the course of her employment. Indeed, on this basis, defense counsel
argued that the Government’s OFAC witness, Ted Kim, could and should only be permitted to
testify as a fact witness. (Dkt. 189 at 42). The defense, moreover, has been on notice as to the
substance of Ms. Ebanks’s testimony for weeks (apart from the FATF “Report Card”). The fact
of SKN’s non-rigorous due diligence with respect to CBI Program applicants was disclosed to the
defense prior to trial.

        Second, Categories 1 through 3 above are plainly relevant and probative for the same
reasons outlined in our December 20, 2019, motions in limine. (Dkt. 186 at 29-31). The defendant
obtained SKN citizenship through the CBI Program in 2009—and used this citizenship to mask
his Iranian citizenship and establish Clarity and Stratus Turkey, as well as their Swiss bank
accounts. The fact that SKN does not conduct rigorous due diligence with respect to its CBI
applications is highly probative of the ease and expedience by which the defendant obtained SKN

3
 The Government will not elicit testimony about the 2014 FinCen Advisory, the advice that the
witness has provided to SKN regarding its CBI Program, the fact that the CBI Program has
changed in recent years and no longer accepts applications from Iranian citizens, or the fact that
SKN has been graded poorly with respect to AML/CFT standards. With respect to the use of SKN
passports—this is within the proposed testimony of the Government’s expert witness, Mark
Dubowitz.
The Honorable Alison J. Nathan, U.S.D.J.
March 3, 2020
Page 4

citizenship—and why the defendant turned to SKN for new citizenship and a passport. Such
evidence is also highly probative of the defendant’s intent and the means and methods by which
he furthered his sanctions evasion scheme. The defense’s exhibits, moreover, suggest that the
defense plans to argue that SKN’s CBI Program was a “public charity” that involves a rigorous
application process. That is simply not true.

       Third, Ms. Ebanks’s testimony does not offer an improper inference of criminality. Ms.
Ebanks will not testify about Iran or the use of SKN passports by Iranian nationals to circumvent
sanctions or to launder money. The purpose of the testimony is to show how easy it is to get an
SKN passport because SKN does not conduct rigorous due diligence. No “general class” of
criminals will be discussed. (Dkt. 258 at 4).

        In terms of the defendant’s motion to preclude use of the word “terrorism,” the Government
would appreciate the Court’s guidance. While the defense moved to preclude use of this word, the
defense referenced terrorism, torture, and nukes in their opening today. Defense counsel,
moreover, has stated that they acknowledge that terrorism is part of the sanctions context (I believe
the words were “it’s no secret”), and there was no opposition to inclusion of the word “terrorism”
in the context of certain OFAC exhibits. The Government submits that the defense cannot discuss
terrorism and nuclear proliferation when they want to—and then preclude the Government from
doing so when it is not helpful to the defense. The Government submits that the defense has
opened the door to the use of this word in light of their opening. The Government does not plan
to use these words often, but asks the Court to revisit its prior ruling given the defense’s opening.

                                                        Respectfully submitted,
                                                        GEOFFREY S. BERMAN
                                                        United States Attorney

                                                  By:          /s/
                                                        Jane Kim / Michael Krouse / Stephanie Lake
                                                           Assistant United States Attorneys
                                                        Garrett Lynch
                                                           Special Assistant United States Attorney
                                                        (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)
